Citation Nr: 0121274	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to an increased evaluation for internal 
derangement, postoperative, left knee, currently rated 30 
percent disabling.

3. Entitlement to an increased rating for arthritis, left 
knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from September 1947 to 
September 1951 and service in the Maryland Air National Guard 
from April 1957 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1998 and later RO decisions that denied service 
connection for COPD and increased the evaluation for the left 
knee disability from one 10 percent rating to two separate 
evaluations:  30 percent for the post operative residuals of 
surgery for internal derangement, and 10 percent for 
arthritis, effective from July 1996.

The service connection issue will be remanded to the RO.


FINDING OF FACT

The left knee disability is manifested primarily by severe 
instability, and X-ray findings of arthritis with limitation 
of flexion to 60 degrees with painful motion that produce 
mild functional impairment; non-union, ankylosis, limitation 
of flexion to 45 degrees or less, or limitation of extension 
to 10 degrees or more are not found.

CONCLUSIONS OF LAW

1.  The criteria for a higher rating for the left knee 
instability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5257, 5262 (2000).

2.  The criteria for a higher rating for left knee arthritis 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5256, 5260, 5261 (2000).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Factual Background

Service medical records reveal that the veteran sustained a 
left knee injury around December 1965.  During a period of 
hospitalization in June 1967 he underwent arthrotomy of the 
left knee with joint mouse removal.  The report of his 
medical examination in April 1968 for reenlistment in the 
Maryland Air National Guard shows that he was not physically 
qualified for reenlistment due to internal derangement of the 
left knee.

A March 1984 RO rating decision granted service connection 
for post operative residuals of surgery for internal 
derangement of the left knee with arthritis.  A zero percent 
evaluation was assigned for this condition, effective from 
November 1983.

The veteran underwent a VA medical examination in October 
1996.  He complained of constant pain in the left knee with 
frequent swelling.  There was a 3-inch, well-healed surgical 
incision along the medial aspect of the left knee.  There was 
no swelling, fluid, heat or erythema.  There was moderate 
tenderness.  There was moderate laxity.  Range of motion of 
the left knee was zero to 115 degrees.  X-rays of the left 
knee showed degenerative findings that were mild.  The 
diagnoses were status post surgery of left knee and 
degenerative joint disease of the left knee.

An October 1996 RO rating decision increased the evaluation 
for the post operative residuals of surgery for internal 
derangement of the left knee with arthritis from zero to 
10 percent, effective from July 1996.  Subsequent RO 
decisions in January and November 1998 assigned a separate 
30 percent evaluation for post operative residuals of surgery 
for internal derangement of the left knee under diagnostic 
code 5257, and another separate 10 percent evaluation for the 
arthritis under diagnostic code 5010.  These evaluations were 
assigned in lieu of the previous one 10 percent rating, and 
the 30 and 10 percent ratings were effective from July 1996.

VA and private medical reports of the veteran's treatment and 
evaluations from 1991 to 1997 show that he was seen and 
treated for left knee problems, including pain.  The VA 
report of his outpatient evaluation in July 1997 shows that 
he was seen for complaints of a painful left knee of long 
standing duration.  There was a well-healed surgical scar in 
the left knee.  There was some tenderness on the lateral as 
well as the medial aspect of the left knee.  Vastus medialis 
was smaller on the left than on the right.  There was no 
significant instability.  X-rays reportedly revealed some 
degree of degenerative joint disease. 

The veteran underwent a VA medical examination in August 1997 
to determine the severity of his left knee disability.  There 
was a 3-inch, well-healed surgical incision along the medial 
aspect.  There was no swelling, fluid, heat, erythema or 
tenderness.  There was marked crepitus on extension.  There 
was no subluxation or contracture.  There was mild laxity, 
posteriorly.  The impressions were status post surgery of the 
left knee, and left chondromalacia.

The veteran testified at a hearing in August 1998.  His 
testimony was to the effect that he had pain and instability 
of the left knee.  He stated that the left knee pain was 
constant and worsening.  He testified to the effect that he 
had occasional swelling and give way of the left knee.

The veteran underwent a VA medical examination in September 
1998 to determine the severity of his left knee disability.  
There was a 3-inch medial scar.  Flexion was to approximately 
60 degrees before starting considerable discomfort.  There 
was significant grinding and clicking with extension.  There 
was tenderness about the patella and underneath the patella 
and by physical examination and palpation.  There was some 
fluid in the joint and possibly some fluid in the post 
patella bursa.  There was laxity of the knee in both the 
lateral and medial directions.  The impression was advanced 
degenerative joint disease with medial and lateral 
instability.  X-rays of the left knee demonstrated 
degenerative findings that were considered mild.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for an increased evaluation for 
the left knee disability.  There is no identified evidence 
not accounted for and examinations have been performed with 
regard to the veteran's claim.  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the veteran's claim, that essentially notifies the veteran 
of the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 and 20 degrees.  A 50 percent rating 
requires that the knee be fixed in flexion at an angle 
between 20 and 45 degrees.  A 60 percent evaluation requires 
extremely unfavorable ankylosis.  Ankylosis is considered to 
be extremely unfavorable when the knee is fixed in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Code 
5256.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Instability

The record shows that 2 evaluations have been assigned for 
the veteran's left knee disability.  A 30 percent evaluation 
for the post operative residuals of surgery for internal 
derangement of the left knee and a 10 percent rating for 
arthritis.  The 30 percent evaluation is based on the medical 
evidence that reveals the presence of instability, as noted 
in the report of the veteran's September 1998 VA medical 
examination.  The 30 percent evaluation for severe 
instability of the left knee under diagnostic code 5257 is 
the maximum schedular rating for the knee instability in the 
absence of non-union of the tibia and fibula, with loose 
motion, requiring a brace.  Diagnostic Code 5262.  Non-union 
with loose motion is not suggested by the evidence in this 
case.  The limitation of motion of the left knee will be 
considered in the evaluation of the arthritis of the left 
knee, and may not be considered again with regard to 
entitlement to a higher rating for the other left knee 
impairment without violating the rule against the pyramiding 
of disability evaluations.  38 C.F.R. § 4.14 (2000).  Nor are 
the provisions of functional impairment under 38 C.F.R. 
§§ 4.40 and 4.45 applicable in the evaluation of the left 
knee instability under diagnostic code 5257.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Since the evidence does not 
show the presence of non-union of the left tibia and fibula, 
the evidence does not support granting a higher rating for 
the left knee instability, currently evaluated at 30 percent.

Arthritis

X-rays of the veteran's left knee show that he has arthritis, 
but the reports of his VA evaluations do not show the 
presence of compensable limitation of flexion or extension of 
the left knee under diagnostic code 5260 or 5261.  The report 
of the September 1998 VA examination does show limitation of 
flexion to 60 degrees that supports the assignment of a 
zero percent rating under diagnostic code 5260.  This 
limitation of motion when considered with the veteran's 
painful motion of the left knee and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as required by the holding of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) in DeLuca v. Brown, 8 Vet. App. 202 (1995) support the 
assignment of a separate 10 percent evaluation for the left 
knee disability under diagnostic code 5260, but no more.  
VAOPGCPREC 23-97.

The Board recognizes the testimony of the veteran in August 
1998 to the effect that his left knee disability is more 
severe than rated, but since that hearing a November 1998 RO 
rating decision has increased the evaluation for the left 
knee disability.  The evidence does not support granting 
higher evaluations than the current 30 and 10 percent ratings 
currently in effect for the left knee disability.  The 
preponderance of the evidence is against the claim for a 
higher rating for the left knee disability, and the claim is 
denied.

Since the preponderance of the evidence is against the claims 
for service connection for COPD and a higher rating for the 
left knee disability, the benefit of the doubt doctrine is 
not for application with regard to these matters.  VCAA, Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as 
amended at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  An increased evaluation for the left knee instability is 
denied.

2.  An increased evaluation for the left knee arthritis is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim for service connection for COPD.

An August 1998 report from a VA physician-RO decisions do 
not show consideration of this evidence-indicates that 
"[a]t this time I am unable to determine the extent to which 
the fumes he inhaled during his job as an aircraft technician 
contributed to his severe obstructive airway disease."  This 
raises the possibility, but does not address the probability, 
that the veteran's COPD is causally related to exposure to 
asbestos or other environmental hazard in service.  Under the 
circumstances, it is the judgment of the Board that the 
August 1998 report should be returned to the physician or an 
appropriate substitute for an opinion as to the etiology of 
the veteran's COPD.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The August 1998 VA medical report 
should be returned to the examiner or 
appropriate substitute for the 
preparation of an addendum to this 
report.  The examiner or appropriate 
substitute should give a fully reasoned 
opinion as to the etiology of the COPD, 
including an opinion as to whether it is 
at least as likely as not related to 
exposure to asbestos or other specified 
environmental hazard in service.  The 
examiner or appropriate substitute should 
support the opinion by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with preparation of the addendum, and the 
examiner should acknowledge such review 
in the examination report.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  

3.  The RO should review the veteran's 
claim.  The review should reflect 
consideration of VBA Adjudication 
Procedure Manual M21-1, Part VI, Chapter 
21 and the report of the August 1998 VA 
medical examination.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

